                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 DOMINIQUE DEWAYNE GULLEY-
 FERNANDEZ, MARCELLOUS LAVELL
 WALKER, LAWRENCE HARRIS, and                                              ORDER
 OSCAR GARNER,
                                                                  Case No. 19-cv-354-wmc
          Plaintiffs,
    v.

 MARK HEISE,

          Defendant.


         Plaintiff Dominique DeWayne Gulley-Fernandez has submitted a certified inmate trust

fund account statement for the six month period preceding the complaint in support of the

pending motion to proceed without prepayment of the filing fee. Accordingly, the court must

determine whether plaintiff qualifies for indigent status and, if so, calculate an initial partial

payment of the $350.00 fee for filing this case.

         Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $1.41. For this case to proceed, plaintiff must

submit this amount on or before June 24, 2019.
                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Dominique DeWayne Gulley-Fernandez is assessed $1.41 as an initial

partial payment of the $350.00 fee for filing this case. Plaintiff is to submit a check or money

order made payable to the clerk of court in the amount of $1.41 or advise the court in writing

why plaintiff is not able to submit the assessed amount on or before June 24, 2019. If plaintiff

does not have enough money to make the initial partial payment from plaintiff’s regular

account, plaintiff should arrange with prison authorities to pay the remainder from plaintiff’s

release account.

       2.      If, by June 24, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 31st day of May, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
